Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received August 11, 2021;

Claims 10, 11, & 13 have been amended and claims 1-9 have been withdrawn. Therefore Claims 10-20 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on May 12, 2021.

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant Argues 
Seman Jr. discloses a solder pad 806 that is adjacent to the hole 810 and does not cover the hole 810. Accordingly, the solder pad cannot “be attached to a bottom of the solder hole” and that the other applied references cannot cure the deficiencies of Zhao and Seman Jr. 

Examiner respectfully disagrees
Although Seman Jr. doesnot disclose the solder pad covering or being attached to a bottom of the solder hole, 
In the Non-Final rejection, Other Cited reference Park (US 2009/0246615) discloses wherein the solder pad 420/220 is attached to a bottom of the solder hole 211. [Figure 1C; 0048-0065]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to be attached to a bottom of the solder hole, as disclosed in Park, in order to prevent malfunction or damage to the protective circuit and simplify manufacturing. [0034-0037] 

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822) and Park (US 2009/0246615)

With respect to claim 10, Zhao discloses a power supply pack 20 (smart battery) comprising:
 a housing 23 [0093; Figures 1-3];
 a battery core 21 [0072; Figure 3] arranged inside the housing 23 and including positive and negative electrodes 1, 2, 3 (electrode tab) [Figure 3; 0069-0084; Figure 1; 0084]; and 
a power supply circuit 22 (protection plate) arranged inside the housing 23 [Figure 1; Figure 3; 0083] and including: 
a circuit board 5 [0013; 0066; 0081; 0093; Figure 3] including:
 a top surface; and 
a bottom surface opposite to the top surface [Figure 3]; 
an electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) arranged at the top surface of the circuit board 5 [0093; Figure 3] and configured to control the battery core 21 [0007; 0019; 0057; 0065; 0070-0072]; and a fixing plate 4 [0093] arranged at the bottom surface of the circuit board 5 and fixed to the battery 21 [0093] 

Zhao does not specifically disclose a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board, a solder pad arranged at the bottom 

Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11;
 a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/906/904/900/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: 
a circuit board 800 including:
 a top surface; and
 a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and
a solder hole slot 808 (solder hole) corresponding to the electrode tab 902, the solder hole 808 penetrating through the circuit board [0039; Figure 8; Figure 9]
a control circuit [0040], and 
a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the smart battery of Zhao to include a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board and an electrode tab wherein a solder pad arranged at the bottom surface 

Zhao does not specifically disclose wherein the solder pad is attached to a bottom of the solder hole.
Park discloses a battery core 100 [0048; Fig 1A] including an electrode tab 310; and a protection plate including: 
a circuit board 200 including:
 a top surface; and 
a bottom surface opposite to the top surface;  [0048-0065; Figure 1A]-16-Client Ref No. 20]6F0453 US Attorney Docket No. 00203.3093. OOUS and 
solder hole 211 [Figure 1C; 0051] corresponding to the electrode tab 311 [Figure 1C], the solder hole 211 penetrating through the circuit board [Figure 1C];
a solder pad 420/220 arranged at the bottom surface of the circuit board 200 and soldered with the electrode tab 310 [Figure 1C; 0047-0051],
wherein the solder pad 420/220 is attached to a bottom of the solder hole 211. [Figure 1C; 0048-0065]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange  

Claim 11, 12, 13, 14, 15, 16, 17, 18 & 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of Seman Jr. et al. (US 2006/0026822) and Park (US 2009/0246615)

With respect to claim 11, Zhao discloses an unmanned aerial vehicle (UAV) 900 (mobile platform) [Figure 9; 0129] comprising: 
a vehicle body including a portion into which a power supply pack 30 may be inserted (battery compartment) [Figure 9; 0008; 0082; 0096; 0071; 0098; 0100; 0119-0120; 0129]; 
a power system 100/300 [0082-0099; 0071; 0016; 0020; 0100; 0119-0120; 0129]; and 
a power supply pack 20 (smart battery)  received inside the portion (battery compartment) of the vehicle body and electrically connected to the power system [Figure 9; 0008; 0082; 0096; 0071; 0098; 0100; 0119-0120; 0129],
 the smart battery 20 including:
 a housing 23 [0093; Figures 1-3]; 

a power supply circuit 22 ( protection plate) arranged inside the housing 23 [Figure 3; 0083] and including: 
a circuit board 5 [0013; 0066; 0081; 0093; Figure 3] including: 
a top surface; and 
a bottom surface opposite to the top surface [Figure 3];
 an electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) arranged at the top surface of the circuit board 5 [0093; Figure 3] and configured to control the battery core 21 [0007; 0019; 0057; 0065; 0070-0072]; and 
a fixing plate 4 [0093] arranged at the bottom surface of the circuit board 5 and fixed to the battery 21 [0093] 

Zhao does not specifically disclose a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board, a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab, wherein the solder pad is attached to a bottom of the solder hole. 


a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: 
a circuit board including: 
a top surface; and 
a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and
a solder hole slot 808 (solder hole) corresponding to the electrode tab 902, the solder hole 808 penetrating through the circuit board [0039; Figure 8; Figure 9]
a control circuit [0040], and 

 a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the smart battery of Zhao to include a solder hole corresponding to the electrode tab, the solder hole penetrating through the circuit board and an electrode tab wherein a solder pad arranged at the bottom surface of the circuit board and soldered with the electrode tab as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]

Zhao does not specifically disclose wherein the solder pad is attached to a bottom of the solder hole.
Park discloses a battery core 100 [0048; Fig 1A] including an electrode tab 310; and a protection plate including: 
a circuit board 200 including:
 a top surface; and 
a bottom surface opposite to the top surface;  [0048-0065; Figure 1A]-16-Client Ref No. 20]6F0453 US Attorney Docket No. 00203.3093. OOUS and 
solder hole 211 [Figure 1C; 0051] corresponding to the electrode tab 311 [Figure 1C], the solder hole 211 penetrating through the circuit board [Figure 1C];
a solder pad 420/220 arranged at the bottom surface of the circuit board 200 and soldered with the electrode tab 310 [Figure 1C; 0047-0051],
wherein the solder pad 420/220 is attached to a bottom of the solder hole 211. [Figure 1C; 0048-0065]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to be attached to a bottom of the solder hole, as disclosed in Park, in order to prevent malfunction or damage to the protective circuit and simplify manufacturing. [0034-0037] 
With respect to claim 12, Zhao discloses wherein: the housing 23 includes: a bottom casing 23c (housing body); and a top casing 23c (cover plate) covering the housing body 23c [Figure 3; 0093], the housing body 23c and the cover plate 23c forming a receiving cavity [Figure 3]; and the protection plate 22 and the battery core 21 are received inside the receiving cavity. [Figure 3]

With respect to claim 13, Zhao does not disclose wherein: the electrode tab is connected to the solder pad via the solder hole.
Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11],
wherein: the circuit board includes a slot 808 (solder hole) corresponding to the electrode tab 1100/902/1002, the solder hole 808 penetrating through the circuit board; and the electrode tab1100/902/1002 is connected to the solder pad 806 via the solder hole 808. [0039-0041; Figures 8-11]

With respect to claim 14, Zhao does not disclose wherein the solder pad is arranged to cover the solder hole.
Park discloses  a battery core 100 [0048; Fig 1A] including an electrode tab 310; and a protection plate including: a circuit board 200 including: a top surface; and a bottom surface opposite to the top surface;  [0048-0065; Figure 1A]-16-Client Ref No. 20]6F0453 US Attorney Docket No. 00203.3093. OOUS and a solder pad 420/220 arranged at the bottom surface of the circuit board 200 and soldered with the electrode tab 310 [Figure 1C; 0047-0051], the circuit board including a solder hole 211 [Figure 1C; 0051] corresponding to the electrode tab 311 [Figure 1C], the solder hole 211 penetrating through the circuit board [Figure 1C]; wherein the solder pad 420/220 is arranged to cover the solder hole 211. [Figure 1C; 0048-0065]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to cover the solder hole, as disclosed in Park, in order to prevent malfunction or damage to the protective circuit and simplify manufacturing. [0034-0037] 
With respect to claim 15, Zhao does not disclose wherein an end portion of the electrode tab is bent and in surface contact with the solder pad, and is soldered on the solder pad.
Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11],
 wherein a blade 900/1000 (end portion) of the electrode tab 1100/902/1002 is bent and in surface contact with the solder pad 806, and is soldered on the solder pad 806. [0039-0041; Figures 8-11]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to include a bent end portion of the electrode tab in surface contact with the solder pad, and soldered on the solder pad, as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]
With respect to claim 16, Zhao discloses wherein: the electronic switch 220, input device 221, the power measurement device 222, indication device 223 (control circuit) 
With respect to claim 17, Zhao discloses wherein: the controller includes a microcontroller unit (MCU) 222b [0015-0017; 0070; Figure 1]; and the control circuit 2220/221/222/223 further includes a power gauge 222 [0089; Figure 1] electrically connected to the controller 225/222b and configured to monitor a remaining power of the smart battery. [0089-0091; Figure 1]
With respect to claim 18, Zhao does not disclose wherein: the solder pad is one of a plurality of solder pads of the protection plate and the solder hole is one of a plurality of solder holes of the circuit board; and the plurality of solder pads are arranged in a one-to-one correspondence with the plurality of solder holes.
Seman Jr. et al. discloses a battery pack 4 (smart battery) [0028; Figure 1] comprising: a housing 11; a plurality of battery cells 9 (battery core) arranged inside the housing 11 and including a terminal 1100/902/1002 (electrode tab) [0028-0036; Figures 8-11; 0037-0040]; and 
a printed circuit board 800 (protection plate) arranged inside the housing [0028; Figure 1; Figures 8-11] and including: a circuit board including: a top surface; and a bottom surface opposite to the top surface; [0039-0040; Figures 8-11] and a solder pad 806 arranged at the bottom surface of the circuit board and soldered with the electrode tab [0017; 0039-0044; Figure 8-11].

wherein: the solder pad 806 is one of a plurality of solder pads 806 of the protection plate 800 and the solder hole 808 is one of a plurality of solder holes 808 of the circuit board; and the plurality of solder pads 806 are arranged in a one-to-one correspondence with the plurality of solder holes 808.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao wherein: the solder pad is one of a plurality of solder pads of the protection plate and the solder hole is one of a plurality of solder holes of the circuit board; and the plurality of solder pads are arranged in a one-to-one correspondence with the plurality of solder holes, as disclosed in Seman Jr. et al. in order to allow for better and simplified assembly by allowing simultaneous connection. [0004; 0035]

With respect to claim 20, Zhao discloses wherein the mobile platform includes an unmanned aerial vehicle (UAV). [0008]
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of in view of Seman Jr. et al. (US 2006/0026822) and Park (US 2009/0246615) as applied to claim 11 above, in further view of Pavlinsky et al. (US 2012/0190252)

With respect to claim 19, Zhao does not disclose wherein the solder pad includes a resistance solder pad or a laser solder pad.

Pavlinsky et al. discloses a battery core including an electrode tab 66 [0053-0056]; and a protection plate 200 arranged including: a circuit board including: a top surface; and a bottom surface opposite to the top surface [Figure 1; 0053-0061];  -16-Client Ref No. 20]6F0453 USAttorney Docket No. 00203.3093. OOUS and a solder pad 270 [0077-0079; Figure 2A] arranged at the bottom surface of the circuit board and soldered with the electrode tab 66, [0077-0079; Figure 2A] wherein the solder pad 270 includes a laser solder pad. [0010-0012; 0077-0079; Figure 2A]
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to include a laser solder pad, as disclosed in Pavlinsky et al., in order to allow for less complex manufacturing and increased production and efficiency. [0004; 0083] 
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (US 2015/0158392) in view of in view of Seman Jr. et al. (US 2006/0026822) and Park (US 2009/0246615) as applied to claim 13 above, in further view of Hong et al. US 2009/0068501
With respect to claim 14, Zhao does not disclose wherein the solder pad is arranged to cover the solder hole.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to cover the solder hole, as disclosed in Park, in order to prevent malfunction or damage to the protective circuit and simplify manufacturing. [0034-0037] 
Furthermore, Hong et al. discloses a battery 1110 including an electrode tab 1132; and -4-Application No. 16/447,923 Attorney Docket No. 00203.3093. OUS a protection plate including: a circuit board 1200 including: a top surface; 
 a bottom surface opposite to the top surface; [Figure 2A; Figure 2B]
 and a solder hole 1240 corresponding to the electrode tab 1132, the solder hole 1240 penetrating through the circuit board 1200 [Figures 1-2]; 
 a solder pad 1300  arranged at the bottom surface of the circuit board 1200 and soldered with the electrode tab 1132 [Figures 1-2; 0048-0055], wherein the solder pad 1300 is attached to a bottom of the solder hole 1240 and wherein the solder pad 1300 is arranged to cover the solder hole 1240.[Figures 1-2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Zhao to arrange the solder pad to cover the solder hole, as disclosed in Hong et al., in order to minimize space, allow for stable electrical connection, and reinforce bonding strength. [0014-0019; 0055]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Huang et al. US2006/0102700

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723